Citation Nr: 0939699	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2002, for the grant of service connection for degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
back disability was denied by the RO in January and February 
1970; a timely appeal was not received.

2.  The Veteran's informal claim to reopen a claim for 
service connection for degenerative joint disease of the 
lumbar spine was received by the VA on June 6, 2001.  

3.  The Veteran filed a formal claim to reopen a claim for 
service connection for degenerative joint disease of the 
lumbar spine on February 28, 2002, within 1 year of receipt 
of the formal application.


CONCLUSION OF LAW

The criteria for an effective date of June 6, 2001, for the 
grant of service connection for degenerative joint disease of 
the lumbar spine have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in April 2002 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a November 
2007 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


Analysis

The Veteran is seeking entitlement to an earlier effective 
date for the grant of service connection for degenerative 
joint disease of the lumbar spine.  He asserts that the 
effective date of his award should be the date of his 
discharge from service in 1968.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes: his contentions; service 
treatment records; and post-service medical records, 
including private and VA treatment records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran originally filed an application for service 
connection for a back condition in 1969.  His claim was 
denied in January and February 1970 rating decisions. The 
Veteran did not submit a notice of disagreement and thus, the 
January and February 1970 rating decisions became final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  
Evidence at the time of this denial included service medical 
records and the essential holding of the rating action was 
that the Veteran's back condition was a congenital anomaly 
not shown to have been permanently aggravated during service.  

In June 2001, the Veteran submitted a letter to the Board of 
Veterans' appeals indicating that he wished to reopen his 
claim for service connection for a back disability.  The 
Veteran then was forwarded VA Form 21-526, which he filed on 
February 28, 2002.  A June 2005 rating decision granted 
service connection and assigned a 40 percent rating, 
effective February 28, 2002, the date of formal claim.  This 
was on the basis of new and material evidence, to include a 
VA examination that found degenerative joint disease that was 
at least as likely as not related to active service.  The 
Veteran filed a notice of disagreement in August 2006, 
asserting that he is entitled to an effective date back to 
1969, when he filed his original claim for service connection 
for a back condition. 

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Additionally, where new and material evidence is received 
after final disallowance of a claim for service connection, 
and the claim is reopened and allowed, the effective date is 
either the date of receipt of the claim or the date on which 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii).


A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, 
and they are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; See Norris v. West, 12 Vet. App. 
413, 421 (1999).

In the present case, however, there is no contention made by 
the Veteran or his representative, nor does the record 
reflect, that the Veteran's grant of service connection for 
degenerative joint disease of the lumbar spine was based upon 
a claim filed within the first year after he left service in 
1968.  Moreover, the present appeal arose from the RO's 
actions with regard to the Veteran's reopened claim for 
service connection for degenerative joint disease of the 
lumbar spine, filed in February 2002, with respect to which, 
after service connection was granted (and a 40 percent rating 
was assigned), he sought an earlier effective date.  Thus, 
the exception for claims filed shortly after service is not 
for application in the instant case.  The new and material 
evidence was not in the form of recently discovered service 
medical records.  

Based upon a complete review of the evidence on file in this 
case, the Board finds that 38 C.F.R. § 3.155 is for 
application.  The Veteran submitted an informal claim in the 
form of a letter stating that he wished to open a claim for 
service connection for his back disability which was received 
by the VA on June 6, 2001.  On June 7, 2001 the VA forwarded 
the Veteran a formal application form.  The Veteran completed 
the formal application and it was received by the RO on 
February 28, 2002, within 1 year after the date the form was 
sent to the claimant.  Thus, the Veteran's formal claim to 
reopen his claim for service connection for a back disability 
should be considered as the dated of receipt of the informal 
claim. Accordingly, the effective date for the grant of 
service connection for degenerative joint disease of the 
lumbar spine should be June 6, 2001.

However, the Board finds that the effective date of June 6, 
2001, is the earliest effective date assignable for service 
connection for degenerative joint disease of the lumbar 
spine, as a matter of law.  

Here, the Veteran claimed service connection for a back 
condition in October 1969, and his claim was denied by the RO 
in January and February 1970.  The Veteran was notified in 
writing of the RO's action, did not appeal, and the decisions 
became final.  He did not seek to have a claim for service 
connection reopened until June 6, 2001, when he filed a claim 
for service connection for a back disability.  After 
reviewing additional evidence, the RO granted the Veteran's 
claim in the June 2005 rating decision that was effectuated 
from the date of receipt of the reopened claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the 
Board notes that there has been no argument that there was 
clear and unmistakable error in the prior January 1970 
rating. 

In view of the foregoing, the Board concludes that the 
Veteran is entitled to an earlier effective date of June 6, 
2001, the date of receipt of his informal claim to reopen a 
claim for service connection for a back disability.  See 
38 C.F.R. § 3.155.  However, there is no basis upon which to 
establish an effective date for service connection for a back 
disability any earlier than June 6, 2001.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.



ORDER

An effective date of June 6, 2001, for the grant of service 
connection  for degenerative joint disease of the lumbar 
spine is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


